Citation Nr: 1716299	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  12-09 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1950 to March 1952, with subsequent Reserve service in the Alabama Army National Guard, including active duty from June 11, 1963, to June 17, 1963; and from September 10, 1963, to September 12, 1963.

This appeal is before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for bilateral hearing loss, tinnitus, and posttraumatic stress disorder (PTSD).

Along with the issuance of a statement of the case in February 2012 on the two issues listed on the title page of this decision, the RO, in a February 2012 rating decision, granted service connection for posttraumatic stress disorder (PTSD) and such award represents a complete grant of the benefits sought.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's symptoms of tinnitus have been continuous since service separation.

CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 3.309(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Given the favorable action taken below, the Board will not discuss further whether those duties have been accomplished.  See e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Tinnitus, as an organic disease of the nervous system, is a "chronic disease" listed under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic disease" in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, such as tinnitus, become manifest to a degree of 10 percent or more within one year after the date of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As an initial matter, the Board finds that the Veteran has current complaints of tinnitus.  Indeed, tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1956 (31st ed. 2007).  Because tinnitus is "subjective," its existence is generally determined by whether the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  Charles v. Principi, 16 Vet. App. 370 (2002).  Accordingly, a current disability is demonstrated.

Service treatment records do not show any tinnitus complaints, treatment, or diagnoses.  Nonetheless, he contends that he was in Korea from February 1951 to February 1952 as a member of a combat battalion, during which time he was exposed to loud noises in the performance of his duties without the benefit of hearing protection.  As a combat engineer, he states that he built roads and bridges to ensure that the infantry units received supplies.  He also reports a time when artillery set up in their area and fired all day and night, when he pulled ditches with a motor grader, and that in 1951 he was transferred and trained truck drivers and equipment operators.  The Veteran's DD214 confirms that he was attached to the Company B, 501st Airborne Medical Battalion in Korea.  Therefore, his reports of having been exposed to loud noises are consistent with his service.
With regard to etiology, the Board acknowledges an unfavorable etiology opinion  provided by a March 2010 VA examiner to the effect that the Veteran's tinnitus is less likely as not related to military noise exposure because the Veteran could not relate it to his military service.  However, the Board finds this opinion does not reconcile that reasoning with the Veteran's reports of having had symptoms of tinnitus since service.  In fact, the examiner noted in the same examination report that the Veteran began experiencing symptoms of tinnitus in the 1950's.  For this reason, the Board finds the etiology opinion to carry less probative weight and is ultimately inadequate to decide the claim.

The Board herein considered the Veteran's lay reports.  He has asserted throughout the pendency of this claim that he has had the symptoms of tinnitus since service.  The Veteran is competent to report his own experiences.  In addition to the Veteran's 2010 report of having noticed tinnitus in the 1950s, he again stated in his April 2012 VA Form 9 that his tinnitus began in active duty, but that he did not complain as he did not want to delay his separation from service.  There is nothing in the record that contradicts the lay assertions of continuity, aside from an absence of documented treatment or complaints, which by itself is insufficient to discredit offered testimony.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Therefore, the Board finds his statements credible.

As noted above, tinnitus is a disability that can be identified through lay observation alone.  Charles, supra.  See also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Board finds the lay statements that his tinnitus manifested in service and persisted since that time to be both competent and credible.  There is no probative evidence refuting his statements.  Therefore, because tinnitus is found to have manifested in service, service connection for tinnitus is granted.

ORDER

Entitlement to service connection for tinnitus is granted.

REMAND

Further development is necessary prior to analyzing the merits of the claim for bilateral hearing loss.

The Veteran maintains that he has bilateral hearing loss disability as a result of exposure to loud noises in service.  He contends that his hearing loss began during service or soon after separation from service in March 1952.  His hearing has since deteriorated, and he was required to get hearing aids.

There is evidence of current bilateral hearing loss disability, as defined by VA regulation.  VA treatment records from September 2000 to February 2010 reflect assessments of decreased hearing helped by hearing aids since 2000.  He was diagnosed with bilateral sensorineural hearing loss (SNHL) that ranged from moderate to severe.  The Veteran reported being a combat engineer in Korea where he built roads so that supplies could be delivered, and during which time he often heard and saw gunfire.  He also noted that he "was around a lot of noise in the service that really affected [his] hearing."

As decided above, the Veteran's reports of having been exposed to loud noises are consistent with his service.

The dispositive issue therefore becomes whether there is competent evidence of a nexus between his hearing loss disability and active service.  The Board notes that the March 2010 VA examiner, without having the benefit of reviewing the Veteran's claims file, provided a May 2010 addendum opinion that there was not enough evidence either way to be able to determine etiology of hearing loss without resorting to mere speculation; this opinion however constitutes "non-evidence" and weighs neither for nor against the claim. See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In addition, the VA examiner relied, at least in part, on the fact that the Veteran's whispered voice test conducted during a 1979 National Guard entrance examination, approximately sixteen years after active service, was normal.  Although the whispered voice test is an alternative means of testing hearing, the whispered voice test cannot measure audiometric threshold shifts, can neither establish nor rule out the presence of a hearing loss disability as defined in 38 C.F.R. § 3.385, and is not capable of capturing hearing loss that may have begun in service following acoustic trauma.  See Smith v. Derwinski, 2 Vet. App. 137, 138, 140 (1992).

In light of the current diagnosis of bilateral hearing loss disability, as well as the conceded in-service exposure to loud noise, and the above-noted deficiencies in the 2010 VA opinions, the Board finds that another addendum opinion should be provided to ascertain the likely etiology of the Veteran's bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a VA medical opinion from a qualified health care provider to determine the nature and etiology of the Veteran's bilateral hearing loss disability.  The claims file, and a copy of this Remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

Although a complete review of the record is imperative, attention is called to the following:

*May 1983 period examination report, including puretone testing results.

*The Veteran's competent reports of continuous decreased hearing since active duty service or soon after separation in March 1952.

*The Veteran's reports of in-service and post-service noise exposure.

*The Veteran's military occupation specialty as a combat engineer and attachment to the 501st Airborne Battalion.

After reviewing the claims file in its entirety and examining the Veteran, the examiner is asked to address the following:

Provide an opinion as to whether the Veteran's bilateral hearing loss disability had an onset during active duty service, including the conceded in-service noise exposure.  

**In doing so, the examiner must consider any lay evidence of continuing symptoms since service, and is reminded that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion).

A complete rationale should be provided for any opinion provided.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

2.  Readjudicate the Veteran's claim for service connection for bilateral hearing loss disability.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


